1                                   UNITED STATES DISTRICT COURT
2                                        DISTRICT OF NEVADA
3     CALVIN EARL GOLDEN,                                Case No. 3:19-cv-00195-MMD-WGC
4                                            Plaintiff                   ORDER
5            v.
6     ORTIZ et al.,
7                                         Defendants

8    I.     DISCUSSION
9           Plaintiff has updated his current address, indicating that he is no longer
10   incarcerated.    As such, the Court denies Plaintiff’s application to proceed in forma
11   pauperis for prisoners (ECF No. 4) and directs Plaintiff to file an application to proceed in
12   forma pauperis by a non-prisoner within thirty (30) days from the date of this order or pay
13   the full filing fee of $400.
14   II.    CONCLUSION
15          For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
16   in forma pauperis for prisoners (ECF No. 41) is DENIED as moot.
17          IT IS FURTHER ORDERED that the Clerk of the Court WILL SEND Plaintiff the
18   approved form application to proceed in forma pauperis by a non-prisoner, as well as the
19   document entitled information and instructions for filing an in forma pauperis application.
20          IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
21   Plaintiff will either: (1) file a fully complete application to proceed in forma pauperis for
22   non-prisoners; or (2) pay the full filing fee of $400.
23          IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,
24   the Court will dismiss this case without prejudice.
25
26                     3rd day of February 2020.
            DATED THIS ___
27
28                                               UNITED STATES MAGISTRATE JUDGE
